Judgment in the County Court, upon which an appeal was prayed to this court, which at a former term was dismissed, no reasons for the appeal having been filed by the attorney in the County Court. After this acertiorari was obtained to bring up the proceedings of the court below. A rule had been made to show cause why the certiorari
should not be dismissed. Upon showing cause, DARDIS and SCOTT objected, — 1st. That a certiorari had been allowed before aprocedendo was awarded, which was irregular. 2d. The failure in filing reasons was the parties' own *Page 109 
neglect, or that of his attorney, which was the same thing. Sed nonallocatur, and the rule was discharged.